DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on April 13th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device including a switching element in a first element region and a diode element in a second element region.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the second length is 2/3 or more of the first length” on line 4.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear if the second length is 2/3 the length of the first length or more than 2/3 of the length of the first length but smaller than the first length or that the second length is 2/3 the length of the first length or the second length is more than the length of the first length.  Clarification is respectfully submitted.  For the purpose of examination, examiner interprets that the second length is 2/3 the length of the first length or more than 2/3 the length of the first length but is less than the first length.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuzuki et al. (U.S. Pub. 2009/0242931).
In re claim 14, Tsuzuki discloses a semiconductor device comprising: a semiconductor chip 100 which has a first main surface (top surface) and a second main surface (bottom surface) facing each other (see paragraph [0040] and fig. 2), a switching element (IGBT in the IGBT cell region) being formed in a first element region (cell area) defined on the first main surface, and a diode element (diode in the diode region) being formed in a second element region (peripheral area) defined on the first .

    PNG
    media_image1.png
    549
    800
    media_image1.png
    Greyscale

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. (U.S. Pub. 2007/0194346).
In re claim 14, Nagase discloses a semiconductor device comprising: a semiconductor chip which has a first main surface (top surface) and a second main surface (bottom surface) facing each other (see paragraph [0052] and fig. 9), a switching element (IGBT) being formed in a first element region (on the left side of the device) defined on the first main surface, and a diode element being formed in a second element region (on the right side of the device) defined on the first main surface, the switching element including an emitter layer 6 formed on the side of the first main surface (see paragraph [0052] and fig. 9); a collector layer 9 formed on the side of the second main surface; and a gate electrode 5 formed on the side of the first main surface (see paragraph [0052] and fig. 9), the diode element including an anode layer 12 formed on the side of the first main surface; and a cathode layer 14 formed on the side of the second main surface, the semiconductor device further comprising: an electrode film (vertical wiring connecting the emitter electrode 6 of the IGBT to the anode 12 of the diode) formed in contact with the emitter layer 6 and the anode layer 12 and arranged to cover the first main surface; and a wiring conductor (horizontal wiring connecting the emitter to the anode) electrically connected to the electrode film, the wiring conductor being connected to a position spaced by a distance from a portion of the electrode film located immediately above a boundary between the first element region and the second element region (see paragraph [0019] and fig. 9).

    PNG
    media_image2.png
    657
    839
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (U.S. Pub. 2009/0242931) in view of JP 4413842 B2 (English translation included).

Tsuzuki is silent to wherein the wiring conductor has an impedance.
However, JP 4413842 B2 discloses in a same field of endeavor, a semiconductor device including, inter-alia, a wiring conductor which includes a portion that electrically 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP 4413842 B2 into the semiconductor device of Tsuzuki in order to enable the wiring conductor of Tsuzuki to include an impedance because in doing so a power semiconductor device drive circuit capable of reliably detecting the occurrence of overcurrent and capable of avoiding the loss during switching (see paragraphs [0004]-[0005] of JP 4413842 B2).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Tsuzuki in combination with JP 4413842 B2 disclose wherein the first electrode film and the second electrode film are formed in such a manner that a portion located between the first electrode film and the second electrode film separated from each other by the distance (see fig. 2 of Tsuzuki).  
In re claim 6, as applied to claim 1 above, Tsuzuki in combination with JP 4413842 B2 disclose wherein the semiconductor device further comprising a guard ring region 9 formed along an outer periphery of the first semiconductor chip so as to surround the first element region (IGBT cell region) and the second element region (diode forming region), wherein the second electrode film does not face the guard ring region, and the first electrode film faces the guard ring region (see paragraph [0013] and figs. 1A, 6A of Tsuzuki).
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (U.S. Pub. 2007/0194346) in view of JP 4413842 B2 (English translation included).
In re claim 1, Nagase discloses a semiconductor device comprising: a semiconductor chip unit including a first semiconductor chip which has a first main surface (top surface) and a second main surface (bottom surface) facing each other (see paragraph [0052] and fig. 9), a first switching element IGBT being formed in a first element region (left side of the device) defined on the first main surface, and a first diode element (right side of the device) being formed in a second element region defined on the first main surface, the first switching element including. a first emitter layer 6 formed on the side of the first main surface (see paragraph [0052] and fig. 9); a 
Nagase is silent to wherein the wiring conductor has an impedance.
However, JP 4413842 B2 discloses in a same field of endeavor, a semiconductor device including, inter-alia, a wiring conductor which includes a portion that electrically connects the first electrode film which is connected to a IGBT 11 and the second electrode film which is connected to a diode 26, wherein the wiring conductor has an impedance (impedance circuit 24 including impedance element 25) (see paragraphs [0008], [0013], [0014] and fig. 1, English translation).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Nagase in combination with JP 4413842 B2 disclose wherein the first electrode film and the second electrode film are formed in such a manner that a portion located between the first electrode film and the second electrode film separated from each other by the distance (see fig. 9 of Nagase).  However, Nagase is silent to wherein the portion has a curved pattern.  However, it is respectfully submitted that the configuration regarding about the shape of the portion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the portion was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (U.S. Pub. 2009/0242931).
In re claim 15, as applied to claim 14 above, Tsuzuki discloses wherein the semiconductor chip includes a semiconductor layer 1 of a first conductivity type (n-type) that is formed between the anode layer and the cathode layer and has a first thickness, the wiring conductor is connected to a position spaced by a distance as the distance from the portion of the electrode film located immediately above the boundary (see paragraph [0040] and fig. 7).  However, Tsuzuki is silent to wherein the distance is longer than the first thickness as the distance from the portion of the electrode film located immediately above the boundary.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the distance and the first thickness ranges so that the distance is longer than the first thickness as the distance from the portion of the electrode film located immediately above the boundary because there is no evidence indicating the first thickness range and the distance is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (U.S. Pub. 2007/0194346).
In re claim 15, as applied to claim 14 above, Nagase discloses wherein the semiconductor chip includes a semiconductor layer 10 of a first conductivity type (n-type) that is formed between the anode layer 12 and the cathode layer 14 and has a first thickness, the wiring conductor is connected to a position spaced by a distance as the distance from the portion of the electrode film located immediately above the boundary (see paragraph [0054] and fig. 9).  However, Nagase is silent to wherein the distance is longer than the first thickness as the distance from the portion of the electrode film located immediately above the boundary.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the distance and the first thickness ranges so that the distance is longer than the first thickness as the distance from the portion of the electrode film located immediately above the boundary because there is no evidence indicating the first thickness range and the distance is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (U.S. Pub. 2009/0242931) in view of Koyama et al. (U.S. Patent 8,609,502).
In re claim 18, as applied to claim 14 above, Tsuzuki is silent to wherein a protective film is formed to cover the first main surface, and the protective film is formed with an opening at a position to which the wiring conductor is connected.
However, Koyama discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a protective film 13 is formed to cover the first main surface, and the protective film 13 is formed with an opening at a position to which the wiring conductor is connected (see col. 16, lines 53-61 and fig. 7A).
Therefore, it is respectfully submit that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to enable a protective film is formed to cover the first main surface, and the protective film is formed with an opening at a position to which the wiring conductor is connected in the semiconductor device of Tsuzuki to be formed because in doing so the protective film provide protection for the device and the wiring from external environment.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (U.S. Pub. 2007/0194346) in view of Koyama et al. (U.S. Patent 8,609,502).
In re claim 18, as applied to claim 14 above, Nagase is silent to wherein a protective film is formed to cover the first main surface, and the protective film is formed with an opening at a position to which the wiring conductor is connected.
However, Koyama discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a protective film 13 is formed to cover the first main surface, and the protective film 13 is formed with an opening at a position to which the wiring conductor is connected (see col. 16, lines 53-61 and fig. 7A).
Therefore, it is respectfully submit that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to enable a protective film is formed to cover the first main surface, and the protective film is formed with an opening at a position to which the wiring conductor is connected in the semiconductor device of Nagase to be formed because in doing so the protective film provide protection for the device and the wiring from external environment.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claim 13 are allowed over prior art of record.
Claims 3, 5, 7-12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 13, in particular, prior art of record does not teach “the second switching element including: a second emitter layer formed on the side of the third main surface; a second collector layer formed on the side of the fourth main surface; a second gate electrode formed on the side of the third main surface; and a third electrode film formed in contact with the second emitter layer, the second diode element including: a second anode layer formed on the side of the third main surface; a second cathode layer formed on the side of the fourth main surface; and a fourth electrode film formed in contact with the second anode layer, the first electrode film in the first switching element and the second electrode film in the first diode element being separated from each other by a distance, the third electrode film in the second switching element and the fourth electrode film in the second diode element being separated from each other by a distance, the first collector layer and the first cathode layer being 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eguchi et al.		U.S. Patent 10,771,053	Sep. 8, 2020.
Miyahara		U.S. Patent 10,707,860	Jul. 7, 2020.
Yoshida 		U.S. Patent 10,672,761	Jun. 2, 2020.
Nakamura		U.S. Patent 10,290,711	May 14, 2019.
Haruguchi et al.	U.S. Pub. 2017/0162562	Jun. 8, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892